Wood, J., (after stating the facts.) . The appellees do not allege, nor do the facts stated in the complaint show,, that they did not have a complete and adequate remedy at law. As was said by us in Wood v. Stewart, 81 Ark. 51: “Appellee’s remedy to vacate or modify the judgment for fraud or mistake in its procurement is complete at law by proceeding instituted for that purpose in the court in which it was rendered.” Kirby’s Digest, § § 4431, 3224; Knight v. Creswell, 82 Ark. 330; Hunton v. Euper, 63 Ark. 323; Driggs’ Bank v. Norwood, 49 Ark. 136. Unless appellee shows that he has not a.full and adequate remedy at law, “either by appeal, certiorari, application to the court itself which rendered the judgment, or in any other legal and adequate manner,” it is not entitled to relief by injunction. Wingfield v. McLure, 48 Ark. 510. See also Shaul v. Duprey, 48 Ark. 331. The appellee having a complete and adequate remedy' at law for the relief’ it seeks, the court erred in not sustaining the demurrer. The judgment is therefore reversed, and the cause is dismissed. Hart, J., dissents.